Name: Commission Regulation (EC) NoÃ 2000/2004 of 19 November 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania;  international trade;  European construction
 Date Published: nan

 23.11.2004 EN Official Journal of the European Union L 346/3 COMMISSION REGULATION (EC) No 2000/2004 of 19 November 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Article 7 thereof, Whereas: (1) The Agreement between the European Economic Community and the Republic of Korea on trade in textile products, initialled on 7 August 1986 and approved by Council Decision 87/471/EEC (2), as last amended by an Agreement in the form of an Exchange of Letters, initialled on 22 December 1994 and approved by Council Decision 95/131/EC (3), provides that transfers may be made between quota years. (2) The Republic of Korea submitted a request for transfers between quota years on 6 September 2004. (3) The transfers requested by the Republic of Korea fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in column 9 of Annex VIII thereto. (4) It is appropriate to grant the request. (5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in the Republic of Korea are authorised for the quota year 2004 in accordance with the Annex. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1627/2004 (OJ L 295, 18.9.2004, p. 1). (2) OJ L 263, 19.9.1987, p. 37. (3) OJ L 94, 26.4.1995, p. 1. ANNEX 728 REPUBLIC OF KOREA Adjustment  transfer between quantitative limits Group Category Unit Limit 2004 Adjusted working level Quantity % Flexibility New adjusted working level IA 1 kgs 932 000 905 190 46 600 5,0 Carry-over from 2003 951 790 IA 2a kgs 1 156 000 1 173 010 57 800 5,0 Carry-over from 2003 1 230 810 IA 3 kgs 9 470 000 9 613 160 171 520 1,8 Carry-over from 2003 9 784 680 IA 3a kgs 5 156 000 5 212 880 257 800 5,0 Carry-over from 2003 5 470 680 IB 4 pcs 16 962 000 17 153 070 848 100 5,0 Carry-over from 2003 18 001 170 IIB 12 prs 231 975 000 237 181 300 9 518 942 4,1 Carry-over from 2003 246 700 242 IIB 13 pcs 17 701 000 18 940 070 328 856 1,9 Carry-over from 2003 19 268 926 IIB 28 pcs 1 359 000 1 390 930 67 950 5,0 Carry-over from 2003 1 458 880 IIB 83 kgs 485 000 495 900 24 250 5,0 Carry-over from 2003 520 150 IIIA 35 kgs 17 631 000 18 338 920 881 550 5,0 Carry-over from 2003 19 220 470